                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. George Gerard Kahl IV                                               Docket No. 7:16-CR-74-lD

                               Petition for Action on Supervised Release

COMES NOW C. Lee Meeks, Jr., U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of George Gerard Kahl IV, who, upon an earlier plea of guilty to
Interstate Travel to Engage in Illicit Sexual Conduct, in violation of 18 U .S.C. § 2423(b), was sentenced by
the Honorable Rosemary M. Collyer, U.S. District Judge for the District of Columbia, on September 18,
2013, to the custody of the Bureau of Prisons for a term of 40 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised release for a period of 120 months.

   George Gerard Kahl IV was released from custody on January 19, 2016, at which time the term of
supervised release commenced.

    Transfer of Jurisdiction to the Eastern District of North Carolina was filed on July 7, 2016.

    On March 9, 2018, the court approved a Petition for Action on Supervised Release adding sex offender
specific conditions of supervised release as recommended by the treatment provider.

   On December 12, 2018, the court approved a Violation Report continuing supervision after Kahl
admitted during polygraph examination that he viewed adult pornography.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On December 11, 2020, Kahl submitted to polygraph examination at the U.S. Probation
Office in Jacksonville, North Carolina. During the examination, the defendant admitted to the polygrapher
and the undersigned probation officer that he viewed adult pornography on one occasion during the summer
after his relationship ended with his girlfriend. The polygrapher validated the defendant's admission that it
was adult pornography that he viewed.

After the polygraph examination, Kahl submitted to urinalysis that returned positive for marijuana on an
instant field test. When confronted with the positive test results, the defendant admitted he used marijuana
on or about November 26, 2020. Additionally, he signed a Drug Admission Form admitting to the validity
of the test results. Kahl also reported as the result of his relationship ending with his girlfriend, ongoing
health issues, and issues he is experiencing as he ages with manual labor, he believes he would benefit from
substance abuse and mental health counseling. The probation officer contacted Kahl's sex offender
counselor who will address the violations detailed above. Also, the probation officer will continue with
cognitive behavior interventions. Based on the above information, the probation officer respectfully
recommends the conditions of supervised release be modified to include drug aftercare and mental health
treatment.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.




               Case 7:16-cr-00074-D Document 4 Filed 12/16/20 Page 1 of 2
George Gerard Kahl IV
Docket No. 7:16-CR-74-1D
Petition For Action
Page2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate as directed in a program approved by the probation office for the
       treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
       urinalysis testing or other drug detection measures and may require residence or participation in a
       residential treatment facility.

    2. The defendant shall participate in a program of mental health treatment, as directed by the probation
       office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl David W. Leake                                   Isl C. Lee Meeks. Jr.
David W. Leake                                       C. Lee Meeks, Jr.
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: 910-346-5105
                                                     Executed On: December 15, 2020

                                       ORDER OF THE COURT

Considered and ordered this      I(;,    day of   l) a~ I\A, h,u         , 2020, and ordered filed and
made a part of the records in the above case.


Jams C. Dever III
U.S. District Judge




               Case 7:16-cr-00074-D Document 4 Filed 12/16/20 Page 2 of 2
